DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed December 22, 2020, with respect to the rejection of claims 1 and 12 under 35 U.S.C 103 have been fully considered.  The examiner agrees with the applicant that art of record does not teach a precise longitudinal location of the ejector in the duct.  Therefore, the 35 U.S.C 103 rejections have been withdrawn.  However, the amended limitations of claims 1 and 12 related to the longitudinal and circumferential portion of an internal wall of the duct and the ejector being arranged at this location renders the claim indefinite as discussed in the rejection below.  The new grounds of rejection is necessitated by amendment and is therefore final.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5-16, and 18-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites the valve diverts the main flow into, “a first flow of the main flow of fluid towards a longitudinal and circumferential portion of an internal wall of the duct” and “and an ejector, arranged within the duct downstream of the valve member and offset downstream of the valve, see the bottom of page 10 and top of page 11 of the instant application for the definitions of the first and second flows based on S1 and S2.  What portion of the internal wall that the first flow is directed towards is not a precise location as this is airflow that has encountered the valve resulting in complicated fluid dynamics.  The second reason for indefiniteness is that the valve is rotated at an angle α that varies between 0⁰ and 90⁰ (see claims 7 and 14, and specification bottom of page 6/top of page 7).  This angle α changes how the first fluid flow is directed toward the internal wall of the duct.  The ejector is at only one location; therefore, if the valve is operated (rotated) it would result in the disclosed configuration not teaching the claim under a reasonable interpretation during at least a part of the operation of the valve.
Claim 12 has substantially the same indefiniteness as claim 1.  The remainder of the claims are dependent on claims 1 or 12 and are therefore rejected as well.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387.  The examiner can normally be reached on M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL K. REITZ/Examiner, Art Unit 3745                

/ELDON T BROCKMAN/Primary Examiner, Art Unit 3745